Citation Nr: 1103474	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in August 2010 for further development.  

The Board recognizes that the RO issued a December 2010 rating 
decision in which it increased the Veteran's rating for bilateral 
hearing loss from 90 percent to 100 percent.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this claim because it found that a December 
30, 2008, statement from the Veteran constituted an implicit 
claim of service connection for a knee disability.  The Board 
then found that this service connection claim might have an 
impact on the TDIU claim; and that the two claims were 
intertwined.  Finally, the Board directed that action on the TDIU 
claim must be deferred pending development and adjudication of 
the new knee disability claim raised by the Veteran.

The RO sent Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding the knee claim in October 2010.  However, it does not 
appear that the RO has adjudicated the claim, nor does it appear 
that the Veteran has withdrawn the claim.  The United States 
Court of Appeals for Veterans Claims (Court) in Stegall v. West, 
11 Vet. App. 268 (1998) has held that a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  

The TDIU claim and the Veteran's claim for service connection for 
a knee injury are still intertwined.  As such, the TDIU claim 
must continue to be deferred pending development and adjudication 
of the new knee disability claim.  

If, and only if, the RO grants service connection for a knee 
disability, then a new VA examination is warranted to determine 
if the Veteran's service connected disabilities preclude the 
Veteran from engaging in gainful employment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should undertake any necessary 
development and adjudicate the claim of 
service connection for knee disability.  
The Veteran and his representative should 
be notified of the decision and furnished 
notice of appellate rights and procedures, 
including the need to file a timely notice 
of disagreement if the Veteran wishes to 
appeal from that determination.

2.  If, and only if, the RO grants service 
connection for a knee disability, then the 
RO should then schedule appropriate VA 
examinations to ascertain the severity of 
the Veteran's various service-connected 
disabilities and the impact of the service- 
connected disabilities on his ability to 
engage in gainful employment.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners.  All examination findings should 
be reported to allow for application of 
pertinent VA rating criteria.  The 
examiner(s) should offer an opinion on the 
impact of the service-connected 
disabilities on the Veteran's ability to 
engage in gainful employment.  A rationale 
should be furnished for all opinions.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the TDIU claim. The Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



